DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1, 6, 8, and 13 under  35 U.S.C. § 103 as assertedly being unpatentable over U.S. Patent Publication No. 2019/0045351 (“Zee”), in view of U.S. Patent Publication No. 2015/0271093 (“Cui”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110310804 A1 to Beygzadeh.
Applicant’s arguments, see pages 6-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 4, 5, 11 and 12 under 35 U.S.C. § 103 as assertedly being unpatentable over Zee and Cui, in view of U.S. Patent Publication No. 2016/0205661 (“Ryu”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110310804 A1 to Beygzadeh.
Applicant’s arguments, see pages 6-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 7 and 14 under 35 U.S.C. § 103 as assertedly being unpatentable over Zee and Cui, in view of U.S. Patent Publication No. 2007/0149190 (“Matsuhashi”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further US 20110310804 A1 to Beygzadeh.
Applicant’s arguments, see pages 6-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. § 103 as assertedly being unpatentable over Zee and Cui, in view of U.S. Patent Publication No. 2014/0101303 (“Gupta”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110310804 A1 to Beygzadeh.
Applicant’s arguments, see pages 6-12, filed 10/27/2021, with respect to the rejection(s) of claim(s) 18 and 19 under 35 U.S.C. § 103 as assertedly being unpatentable over Zee, Cui, Gupta, and in view of Ryu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110310804 A1 to Beygzadeh.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh in view of US 20150230199 A1 to Jeong.

Regarding claim 1 Beygzadeh teaches a method (Abs), comprising: in response to downlink data being sent to a terminal reaching a first access network device from a core network device (Fig. 2a, 2b, P.54, Lns. 1-5, discloses the steps as a response to downlink data which may include control and data to the first access network device described as eNodeB), determining, by the first access network device, a paging parameter (P.59, discloses the first access network device described as base station 110 receives the paging message and 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh by incorporating the teachings of Jeong because it allows an apparatus or method to control specific service in a network congestion state in a wireless communication system by a method on a base station (Jeong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Beygzadeh and Jeong teach the method according to claim 1, Beygzadeh teaches...wherein sending the message based on the paging parameter comprises: sending the paging message to the terminal (P. 121, discloses the sending of a paging message to the UE based on the paging policy and P.122 further discloses the extension for indication of downlink data to be transmitted to one or more UE according to the table of paging policies).

Regarding claim 8 Beygzadeh teaches a first access network device, comprising (P.36, discloses a first access network device described as a base station): a processor, configured to (P. 138, Lns. 1-5, processor 640): in response to downlink data being sent to a terminal reaching the first access network device from a core network device (Fig. 2a, 2b, P.54, Lns. 1-5, discloses the steps as a response to downlink data which may include control and data to the first access 

Jeong teaches... and wherein determining the paging parameter of the terminal comprises: determining the paging priority of the terminal based on a mapping relationship between a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh by incorporating the teachings of Jeong because it allows an apparatus or method to control specific service in a network congestion state in a wireless communication system by a method on a base station (Jeong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Beygzadeh and Jeong teach the device according to claim 8, Beygzadeh teaches...wherein the transceiver is configured to: send, based on the paging parameter, the paging message to the terminal (P. 121, discloses the sending of a paging message to the UE based on the paging policy and P.122 further discloses the extension for indication of downlink data to be transmitted to one or more UE according to the table of paging policies).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh and US 20150230199 A1 to Jeong in view of US-20150019746-A1 to Shatzkamer.

Regarding claim 3 Beygzadeh and Jeong teach the method according to claim 1, but does not teach further comprising: receiving, by the first access network device from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches ... further comprising: receiving, by the first access network device from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the first access network device described as a base station the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Jeong because it would allow the monetization of services due to the improved system architecture for this Mobil network (Shatzkamer, P. 24). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Beygzadeh and Jeong teach the device according to claim 8, but does not teach...wherein the transceiver is further configured to receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches ... further comprising: receiving, by the first access network device from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the first access network device described as a base station the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Jeong because it would allow the monetization of services due to the improved system architecture for this Mobil network (Shatzkamer, P. 24). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh and US 20150230199 A1 to Jeong in view of US-20160205661-A1 to Ryu.

Regarding claim 4 Beygzadeh and Jeong teach the method according to claim 1, but does not teach...wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type; a non-access stratum (NAS) signaling type; or the ARP type and the NAS signaling type.

Ryu teaches... wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type (P. 165, discloses a downlink data type of allocation and retention priority (ARP) described as the Allocation and Retention Priority (ARP) which is included in the EPS bearer having a QoS class identifier (QCI) for accessing node-specific parameters allowing the establishing of or modification of a bearer due to limited resources);..a non-access stratum (NAS) signaling type (P. 82, discloses the non-access stratum (NAS) signaling type that exchanges signals and traffic messages between end user terminals and the network core supporting mobility, session management for establishing and maintaining connections between end user terminals and the packet data network gateway); ...or the ARP type and the NAS signaling type (P. 104, Discloses the SI control plane interface which performs the functions of EPS bearer service management, non-access stratum (NAS) signaling).



Regarding claim 5 Beygzadeh and Jeong teach the method according to claim 1, but does not teach...wherein the terminal is in an inactive state, the inactive state is a radio resource control (RRC) connection state, and in the RRC connection state the terminal is allowed to perform cell selection and a context of the terminal is kept in the first access network device.

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in), the inactive state is a radio resource control (RRC) connection state (P. 141 discloses the inactive state is a radio resource connection state (RRC) described as ECM-IDLE connection indicating whether the RCC layer of the UE is logically connected to the RCC layer of the eNB), and in the RRC connection state the terminal is allowed to perform cell selection (P. 144 discloses the RRC connection state of the terminal is allowed to perform cell selection described as the UE staying in the ECM-IDLE state can perform a mobility- related procedures such as cell selection or cell re-selection without receiving instructions from the network) and a context of the terminal is kept in the first access network device (P.155 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Ryu it would allow the RRC layer which is only defined in the control plane to be the communication between the UE and the network devices so that the medium can be configured and reconfigured on demand to provide specific services (Ryu, P.117, Lns. 1-8). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Beygzadeh and Jeong teach the device according to claim 8, wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type; a non-access stratum (NAS) signaling type; or the ARP type and the NAS signaling type.

Ryu teaches... wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type (P. 165, discloses a downlink data type of allocation and retention priority (ARP) described as the Allocation and Retention Priority (ARP) which is included in the EPS bearer having a QoS class identifier (QCI) for accessing node-specific parameters allowing the establishing of or modification of a bearer due to limited resources);..a non-access stratum (NAS) signaling type (P. 82, discloses the non-access stratum (NAS) signaling type that 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP- based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Beygzadeh and Jeong teach the device according to claim 8, wherein the terminal is in an inactive state, the inactive state is a radio resource control (RRC) connection state, and in the RRC connection state the terminal is allowed to perform cell selection and a context of the terminal is kept in the first access network device.

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in), the inactive state is a radio resource control (RRC) connection state (P. 141 discloses the inactive state is a radio resource connection state (RRC) described as ECM-IDLE connection indicating whether the RCC layer of the UE is logically 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Ryu it would allow the RRC layer which is only defined in the control plane to be the communication between the UE and the network devices so that the medium can be configured and reconfigured on demand to provide specific services (Ryu, P.117, Lns. 1-8). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh and US 20150230199 A1 to Jeong in view of US-2007014919-A1 to Matsuhashi.

Regarding claim 7 Beygzadeh and Jeong teach the method according to claim 1, but does not teach...wherein sending the message based on the paging parameter comprises: sending the paging parameter to the second access network device to cause the second access network device to page the terminal.

Matsuhashi teaches... wherein sending the message based on the paging parameter comprises: sending the paging parameter to the second access network device to cause the second access network device to page the terminal (P. 62, discloses the sending of the message based on paging parameters comprises sending the paging parameter to the second access network device to page the terminal described as the sending of the query so that the controller can lookup identification or query other controller to identify where the terminal is registered in this case in a second access network or any other access network other than the first).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Matsuhashi because it would allow the implementation of roaming as the base stations would accept transmissions to and from the wireless terminals performing data communication between the controllers (Matsuhashi, P.46). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Beygzadeh and Jeong teach the device according to claim 8, but does not teach...wherein the transceiver is configured to: send the paging parameter to the second access network device to cause the second access network device to page the terminal.

Matsuhashi teaches... wherein sending the message based on the paging parameter comprises: sending the paging parameter to the second access network device to cause the second access network device to page the terminal (P. 62, discloses the sending of the message based on paging parameters comprises sending the paging parameter to the second access network device to page the terminal described as the sending of the query so that the controller can lookup identification or query other controller to identify where the terminal is registered in this case in a second access network or any other access network other than the first).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh and Jeong by incorporating the teachings of Matsuhashi because it would allow the implementation of roaming as the base stations would accept transmissions to and from the wireless terminals performing data communication between the controllers (Matsuhashi, P.46). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh in view of US 20150230199 A1 to Jeong and US-20140101303-A1 to Gupta.

Regarding claim 15 Beygzadeh teaches a wireless communications system (Fig.1, P.35), comprising: a first access network device, configured to: in response to downlink data being sent to a terminal reaching a first access network device from a core network device (Fig. 2a, 2b, P.54, Lns. 1-5, discloses the steps as a response to downlink data which may include control and data to the first access network device described as eNodeB), determine a paging parameter (P.59, discloses the first access network device described as base station 110 receives the paging message and determines a paging policy), wherein the downlink data is downlink service data (P.119 discloses the indication of type of downlink data so that the base station can determine the policy to use to give it the corresponding treatment based on its corresponding paging policy )  or downlink signaling (P.23, discloses the downlink data being service data where the access node gets service information describe as paging message information, P. 93), the paging parameter comprises a paging priority of the terminal (Fig. 2b, discloses the paging parameter comprising a paging priority of the terminal as part of the QCI being a service class indicator that is triggered based on the type of message and services that triggered the message), but does not teach...and determining the paging parameter comprises: determine the paging priority of the terminal based on a mapping relationship between a type of the downlink data and the paging priority; and send the paging parameter of the terminal to a second access network device to page the terminal; and the second access network device, configured to: receive the paging parameter of the terminal from the first access network device; and page the terminal based on the paging parameter.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh by incorporating the teachings of Jeong because it allows an apparatus or method to control specific service in a network congestion state in a wireless communication system by a method on a base station (Jeong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Gupta teaches...and send the paging parameter of the terminal to a second access network device to page the terminal; and the second access network device, configured to: receive the paging parameter of the terminal from the first access network device; and page the terminal based on the paging parameter (P. 38 discloses a second access network device configured to receive paging parameters from the first access device described as eNB initiate paging request procedures in their respective cells to locate the UE, the configuration is done through paging indicators that are broadcasted from a number of cells).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh by incorporating the teachings .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh, US 20150230199 A1 to Jeong and US-20140101303-A1 to Gupta in view of US-20150019746-A1 to Shatzkamer.

Regarding claim 17 Beygzadeh, Jeong, and Gupta teach the system according to claim 15, but does not teach   wherein the first access network device is further configured to: receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches... wherein the first access network device is further configured to: receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the first access network device described as a base station the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh, Jeong, and Gupta by incorporating the teachings of Shatzkamer because it would allow the monetization of services due to the improved system architecture for this Mobil network (Shatzkamer, P. 24). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110310804 A1 to Beygzadeh, US 20150230199 A1 to Jeong and US-20140101303-A1 to Gupta in view of US-20160205661-A1 to Ryu.

Regarding claim 18 Beygzadeh, Jeong, and Gupta teach the system according to claim 15, but does not teach...wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type; a non-access stratum (NAS) signaling type; or the ARP type and the NAS signaling.

Ryu teaches., wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type (P. 165, discloses a downlink data type of allocation and retention priority (ARP) described as the Allocation and Retention Priority (ARP) which is included in the EPS bearer having a QoS class identifier (QCI) for accessing node-specific parameters allowing the establishing of or modification of a bearer due to limited resources);... a non-access stratum 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh, Jeong, and Gupta by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Beygzadeh, Jeong, and Gupta teach the system according to claim 15, but does not teach...wherein the terminal is in an inactive state, the inactive state is a radio resource control (RRC) connection state, and in the RRC connection state the terminal is allowed to perform cell selection and a context of the terminal is kept in the first access network device.

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in)...the inactive state is a radio resource control 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beygzadeh, Jeong, and Gupta by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20090129307-A1 to Akhtar et al., discloses paging zones as it pertains to claim 1 and being able to page through various BTS to reach a specific terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        



/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476